Citation Nr: 1502651	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-34 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In June 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of this proceeding is of record, which reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.  See Hearing Transcript at 7.  Subsequently, in July 2014, the Veteran, through his representative, submitted additional evidence in the form of correspondence and medical records from a private care provider.  Waiver of initial RO review of this evidence was provided. 


FINDING OF FACT

The Veteran's current low back disability is not attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, VA's duty to notify was satisfied through a notice letter dated in April 2011, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), post-service treatment records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in August 2011 (with a September 2011 addendum) for the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination and addendum are adequate for the purpose of evaluating the claim as the examiner examined the Veteran, reviewed the Veteran's pertinent medical history, considered the Veteran's self-reported history, and provided medical opinion evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such disease shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that courts have, within the context of VA claims, specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the clinician's access to the claims file and the thoroughness and detail of the opinion. Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the clinician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Veteran asserts that during active service he was involved in a motor vehicle accident injuring his lower back.  Specifically, while at a stop, a truck rear-ended the vehicle he was driving.  This incident occurred in 1971, while the Veteran was serving in Germany.  See Hearing Transcript at 2-3; August 2011 VA Examination.

A September 1969 pre-induction examination report reflects a normal clinical evaluation of the spine.  On a September 1969 Report of Medical History, the Veteran checked "yes" for back trouble of any kind.  The clinician noted the Veteran reported tearing ligaments of the back in April 1969, and that he also experienced occasional pain upon lifting.

On his August 1971 Report of Medical History prior to service discharge, the Veteran checked "yes" for recurrent back pain and arthritis, and gave a history of a 1966 motor vehicle accident in Idaho.  The clinician's notes also reflect the Veteran reported that he dislocated his back, and this injury also occurred in Idaho.

STRs show that the Veteran sought treatment in November 1970 for "back trouble."

Post-service private treatment records dated in January 2002, from C.A.M., MD, shows the Veteran presented with mild baseline pain.  He also reported that approximately six weeks prior, he experienced an acute onset of pain on the side of his left leg.  The clinician's impression was left leg pain consistent with L5 radiculopathy, finding that he was unable to rule out lateral disc herniation without performing an MRI.  Upon examination, there was full range of motion and no evidence of spinous process tenderness to palpation or percussion.  The clinician's report reflects that he reviewed x-rays presented by the Veteran, which revealed degenerative anterior spondylitic spurs, bridging disc at L3-4, and mild desiccation of the disc space, with mild facet spondylosis.  

A March 2002 private treatment record shows a bone scan of the Veteran's lumbar spine was performed by Dr. C.A.M.  The clinician diagnosed degenerative disc disease of the lumbar spine on the left at L5-S1.  His examination report reflects increased activity on the left L4-5 facet and to a lesser degree of the L3-4 facet.  Mild increased activity on the right L5-S1 facet was also noted, as well as moderate spondylosis in the lower thoracic region.

In August 2011, the Veteran was afforded a VA spine examination to determine the nature, and etiology of his claimed low back disability.  The examiner found that a lumbar spine strain occurred in service, and that degenerative disc disease and spondylosis occurred post-service.  The examiner's report shows the Veteran denied any pre-existing traumatic conditions or events prior to active military service to better explain his current condition.  He reported that he was involved in a motor vehicle accident while serving in Germany, and experienced some back pain after the accident when he returned to the base.  At the time, he obtained medication and after a few weeks he was better.  He denied any problems with his back until years later and also reported flare-ups.  He was employed as a mechanic.  Imaging studies of the spine revealed arthritis, disc narrowing at each of the disc levels, and minimal degenerative change at the SI joints.  The examiner observed that STRs reflected the Veteran was seen on one occasion for back trouble and that his June 1971 separation examination noted back pain and a motor vehicle accident prior to service enlistment.  After examining the Veteran and reviewing the record, the examiner opined that the current low back disability was "less likely than not" incurred in or caused by the claimed in-service injury due to a motor vehicle accident.  Instead, the examiner opined that the Veteran's symptomatology was related to "a long life of hard work, genetics and or factors other than" the claimed in-service injury.  The examiner based his opinion on the Veteran's low back pain occurring in 2002, years following the in-service motor vehicle accident, and the Veteran's report that after the in-service injury, he had returned to work within a week without any further problems for several years.

The Board finds the August 2011 opinion by the VA examiner to be highly probative, as he conducted a review of the claims file and provided rationale for his opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the clinician's access to the claims file and the thoroughness and detail of the opinion).  

In contrast, the Board also notes that to the extent the July 2014 correspondence from S.N., FNP-BC, of the Steele Memorial Medical Center, can be construed as an opinion, it is not entitled to much probative weight because it is equivocal.  The clinician indicated that the Veteran's back pain and physiological changes could be related to the reported in-service motor vehicle accident, but added that it was "beyond her ability to determine whether or not [the Veteran's] back pathophysiology [was] directly related to the accident."  The Board finds this evidence to be of minimal probative value.  The letter essentially indicates that trauma caused by a motor vehicle accident "could be considered in the differential diagnosis," but did not opine that the Veteran's current disability was related to the in-service accident.  

As indicated above, the Veteran asserts that his low back disability is due to injury sustained in service when he was rear-ended by another vehicle.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Veteran is competent to report that he injured his back in service.  However, his statements in this regard are not consistent.  At the time of the August 2011 VA examination, the Veteran denied having any other injury associated with his lower back.  During the June 2014 hearing, the Veteran described a gradual onset of back trouble, with no specific precipitating event other than the in-service motor vehicle accident.  See Hearing Transcript at 4-5.  Additionally, the July 2014 correspondence from S.N., stated that the Veteran had been a patient for many years and "[the Veteran] state[d] that he had never had any trauma other than a motor vehicle accident that he sustained . . . in 1971 [when] he was rear ended . . . in Germany while in the military vehicle."  See July 2014 Correspondence on VBMS.  

The Veteran's statements are less probative than the medical evidence of record, to include the Veteran's STRs, which reflect that on one occasion, he complained of back trouble.  Significantly, the earliest indication of a chronic low back problem, as shown by the medical evidence of record, is in 2002, which is approximately 32 years following separation from active service.  This lapse in time weighs against the Veteran's assertions, especially given his own statements that he had not had chronic problems until then.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).

STRs reflect the Veteran reported back trouble in November 1970, prior to the 1971 motor vehicle accident in Germany.  On his September 1969 pre-induction Report of Medical History the Veteran checked "yes" for back trouble of any kind and reported torn ligaments of the back with an onset date of April 1969.  He also reported occasional pain upon lifting.  On his August 1971 Report of Medical History prior to service discharge, the Veteran checked "yes" for recurrent back pain and arthritis.  The Veteran also provided a history of a 1966 motor vehicle accident in Idaho and a dislocated back, which also occurred in Idaho.  What is significant about the STRs is that no specific disease process was diagnosed.

Additionally, there is no persuasive evidence linking the Veteran's current disability to service.  His responses to onset of injury are inconsistent and call into question the subjective reports of his back condition.  Additionally, regarding arthritis, such was not diagnosed until 2002, decades after the presumptive period for service connection.  See 38 C.F.R. §§ 3.307, 3.309.  The Board finds the August 2011 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The examiner considered the Veteran's history and concluded that current disability is not traceable to what happened in service.

Given that the first clinical evidence of chronic disability was many years after service, and the objective medical opinion evidence that current back disability was not related to the Veteran's reported in-service event, a preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

ORDER

Entitlement to service connection for a low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


